270 S.C. 546 (1978)
243 S.E.2d 198
In the Matter of Malcolm M. CROSLAND.
20658
Supreme Court of South Carolina.
April 6, 1978.
April 6, 1978.
Per Curiam:
This matter is before the Court for review as a result of the report of the Board of Commissioners on Grievances *547 and Discipline. The respondent, Malcolm M. Crosland, has been found guilty of misconduct as an attorney.
The case came to be heard before the Board as a result of a complaint dated March 11, 1977. It charges the respondent (1) with taking a legal matter for a Mr. Wesley M. Powell and refusing to proceed with the matter and refusing to return the documents and papers upon request, (2) with failing to respond to letters of the Board of Commissioners on Grievances and Discipline, and (3) with collecting a draft from Nationwide Insurance Company in the amount of $7,336.38 and failing to make disbursements as directed by his client, Henry N. Folk, Jr.
The respondent did not appear at the Panel hearing, at the Executive Committee hearing, or before this Court as directed. The Commission has found the respondent guilty of conduct which tends to pollute the administration of justice and to bring the courts and the legal profession into disrepute. It specifically found the respondent guilty of dishonesty, fraud, deceit and misrepresentation, in violation of DRI-102(A) (3), (4), (5), and (6) of the Code of Professional Responsibility (Rule 32 of this Court), and recommended permanent disbarment.
We accept the recommendation of the Commission.
It is ordered that the respondent, Malcolm M. Crosland, be, and he is hereby permanently disbarred from the practice of law in this State. He is directed to return his Certificate of Admission to the Bar to the Clerk of this Court within five (5) days from notice of the filing of this order.